Per Curiam.
An equitable petition was filed, praying, among other things, for the grant of an interlocutory injunction and the appointment of a receiver. A rule nisi was granted, and the hearing set for a day named. It was continued from time to time, and finally a hearing was had on a date during a term of the superior court (the second term after the petition was filed). In an order previously granted the court had directed that the pleadings be filed by a certain date. The defendant filed a demurrer. At the hearing, when both parties announced ready, counsel for the plaintiff contended that the matter before the court was “said rule nisi.” Counsel for defendant contended that the matter before the court was the demurrer. The court ruled that the demurrer was to be heard, and directed that the petition, the amendments thereto, _ and the demurrer be heard. After argument the court sustained the general demurrer, and all of the grounds of the special demurrers except certain ones which were withdrawn, and entered a judgment accordingly. The judgment contained no reference to a refusal of the injunction prayed. The plaintiff excepted to this judgment, and assigned error on the grounds, that the matter before the court was the rule nisi with the demurrer shown as cause contra, that the decision sustaining the general demurrer and special demurrers was error, and that the non-grant of injunction and receiver as prayed in the petition was also erroneous. Error was also assigned upon certain bills of exceptions pendente lite to continuances granted. Held, that it appears from the record and bill of exceptions that the court declined to pass upon the question of the granting or refusing of an interlocutory injunction and the appointment of a receiver, and passed only upon the demurrer as such. Accordingly, the bill of exceptions brought to this court can not be docketed as a “fast” writ of error, but must be docketed as are ordinary rulings sustaining demurrers. Smith v. Shaw, 138 Ga. 805 (76 S. E. 372).